I think that the decree in this case should be affirmed, except as to the $5000.00 attorneys' fee set forth in paragraph 2 of the decree, and as to the item of $500.00 paid to an employee in the lumber business referred to in the decree, and that part of the decree which reads as follows, to-wit:
    "It is further ordered, adjudged and decreed that the said defendant, First Trust  Savings Bank, because of its unfaithfulness to the trust reposed in it under and by virtue of the last will and testament of the said Parker A. Henderson forfeit all compensation by way of fees per diem,
commission or otherwise, paid or to be paid to it in the administration of said estate, *Page 1467 
and that the said defendant First Trust  Savings Bank and its officers and agents within thirty (30) days from the date hereof pay to said Receiver the sum of $19,000.00 which it has received from said estate as part compensation for such services."
and that part of the decree reading as follows, to-wit:
    "It is further ordered, adjudged and decreed that the charge of defendant against the estate amounting to $11,000.00, being the balance of trustee's fee allowed to defendant by the County Judge, be and the same is hereby cancelled."
that there is substantial evidence in the record to support the findings of the chancellor as to all other matters contained in the final decree.
It is a well established rule in this and other jurisdictions that the decree of the chancellor based upon facts should not be reversed unless it is clearly made to appear that such findings were erroneous and not based upon substantial evidence.
The decree should, therefore, be reversed in part and affirmed in part, with directions to the chancellor to modify the decree in accordance with the views hereinbefore expressed and the costs of the appeal should be taxed and pro-rated equally, one-half against the appellant and one-half against the appellees.